844 S.W.2d 749 (1993)
Edward McMILLIAN, Appellant,
v.
The STATE of Texas, Appellee.
No. 1003-90.
Court of Criminal Appeals of Texas, En Banc.
January 6, 1993.
Douglas M. O'Brien, court appointed on appeal, Houston, for appellant.
John B. Holmes, Jr., Dist. Atty. & Alan Curry, Asst. Dist. Atty., Houston, Robert Huttash, State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted in a trial by jury of the felony offense of aggravated assault. V.T.C.A., Penal Code, Section 22.-02(a)(1). The jury assessed punishment at ten years' confinement and a fine of $5,000.00. The Court of Appeals affirmed appellant's conviction in an opinion on rehearing. McMillian v. State, 799 S.W.2d 311 (Tex.App.-Houston [14th Dist.] 1990). We granted appellant's petition for discretionary review to determine whether the Court of Appeals erred by holding that unadjudicated extraneous offenses were properly admitted at the punishment phase of appellant's trial in response to his application for probation.
The Court of Appeals did not have the benefit of our recent opinion in Grunsfeld v. State, 843 S.W.2d 521 (Tex.Cr.App., No. 1037-91, delivered October 28, 1992).
Therefore, we grant appellant's petition for discretionary review. The judgment of the Court of Appeals is vacated and the cause remanded to that court for reconsideration of the issues presented.